DETAILED ACTION
This office action is in response to the Remarks filed on 04/27/2022. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2021 has been considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of group 1 in the reply filed on 12/21/2021 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 34 recites “more closely tracks a magnitude of the supplied current during the second duration of time than the measurements of the supplied current track the magnitude of the supplied current.” However, it is not clear to what the second duration of time measurements is more closely tracking the magnitude of the supplied current. The claim recites “than the measurements” but is it to another measurement, the first duration or a direct measurement of the inductor current or load current. For purposes of examination the limitations are going to be interpreted as any of the above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-10, 12-14, 17-23, 25-26, 30, 31 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. US 20110316508.
	Regarding Claim 14, Cheng teaches (Figures 6, 8 and 10-11) an apparatus comprising: an emulator (at 66) operative to produce, at different instants of time, an emulated output current value representative of an amount of current supplied from an output voltage (Vo) to a load (RL); a controller (at 64) operative to regulate the output voltage based on the emulated output current value; and a compensator (Mux and adder) operative to: i) for a first time duration (D=1), enable adjustments to the emulated output current value based on measurements of the supplied current (See fig. 8); and ii) for a second duration of time (D=0), disable adjustments to the emulated output current value based on measurements of the supplied current. (For example; Par. 49-54 and 57-63)
	Regarding Claims 4 and 17, Cheng teaches (Figures 6, 8 and 10-11) wherein the compensator (Mux and adder) is further operative to: during both the first time duration and the second time duration (D=0 and 1): derive a reference voltage setpoint signal (sent pwm comparator negative terminals ) based on a magnitude of the emulated current output value (with the adder); and regulate generation of the output voltage based on the reference voltage setpoint signal. (For example; Par. 49-54 and 57-63)
	Regarding Claims 5 and 18, Cheng teaches (Figures 6, 8 and 10-11)wherein the compensator (Mux and adder) is operative to implement load-line regulation during conversion of an input voltage (Vin) into the output voltage. (For example; Par. 49-54 and 57-63)
	Regarding Claims 6 and 19, Cheng teaches (Figures 6, 8 and 10-11)wherein the compensator (Mux and adder) is further operative to: utilize the emulated current output value to control operation of the power converter operating in a constant ON-time control mode (par. 29), the power converter generating the output voltage based at least in part on a magnitude of the emulated output current value. (For example; Par. 49-54 and 57-63)
	Regarding Claims 7 and  20, Cheng teaches (Figures 6, 8 and 10-11)wherein the emulator (at 66) is further operative to: derive the emulated current output value from inductor current emulation information (see fig. 8, element 69 receives estimated inductor voltage); and wherein the compensator is further operative to, via the adjustments, bias a magnitude of the emulated current output value to track a magnitude of the actual measurements of the supplied current (Fig. 8b and 10-11). (For example; Par. 49-54 and 57-63)
	Regarding Claims 8 and 21, Cheng teaches (Figures 6, 8 and 10-11) wherein the inductor current emulation (sent to 69) information specifies estimated changes in the amount of current supplied from the output voltage to the load for each of multiple sample times (with the sensing of Vin and Vout and controlling function 82). (For example; Par. 49-54 and 57-63)
	Regarding Claims 9 and 22, Cheng teaches (Figures 6, 8 and 10-11), wherein the emulator  (at 66) is further operative to: generate the estimated changes in the amount of current supplied from the output voltage to the load for each of multiple sample times depending on switch control states  (with signal d) of the power converter generating the output voltage. (For example; Par. 49-54 and 57-63)
	Regarding Claims 10 and 23, Cheng teaches (Figures 6, 8 and 10-11) wherein the emulator (at 66) is further operative to: estimate changes in the amount of current supplied from the output voltage to the load for each of multiple sample times (with 82); and derive the emulated current output value from the estimated changes during the first time duration and the second time duration (D=0,1). (For example; Par. 49-54 and 57-63)
	Regarding Claims 12 and 25, Cheng teaches (Figures 6, 8 and 10-11) a timer (Timing controller) operative to cause generation of the emulated current output value to be based on the actual measurements of the supplied current (with Vin and Vout) after an amount of time following the second time duration of disabling the adjustments (based on D and Ton and determined by trimming controller). (For example; Par. 49-54 and 57-63)
	Regarding Claims 13 and 26, Cheng teaches (Figures 6, 8 and 10-11)wherein the emulator (at 66) is further operative to: produce the emulated current output value based on an inductance of the power converter (par. 58-59) converting an input voltage into the output voltage. (For example; Par. 49-54 and 57-63)
	Regarding Claim 1, Cheng teaches (Figures 6, 8 and 10-11) the apparatus claim, claim 14, which teaches the same/similar limitations and claim 1 is rejected under the same ground.
	Regarding Claims 13 and 26, Cheng teaches (Figures 6, 8 and 10-11)wherein the emulator (at 66) is further operative to: produce the emulated current output value based on an inductance of the power converter (par. 58-59) converting an input voltage into the output voltage. (For example; Par. 49-54 and 57-63)  
	Regarding Claim 30, Cheng teaches (Figures 6, 8 and 10-11) wherein the emulator (at 66) is operative to produce a next sample of the emulated output current value based on a previous produced sample of the emulated output current value (see fig. 8a the IL signal is sent to 82). (For example; Par. 49-54 and 57-63)  
	Regarding Claim 31, Cheng teaches (Figures 6, 8 and 10-11) wherein the emulator  (at 66) is operative to, during the first time duration (D1), produce the next sample of the emulated output current value based at least in part on a sample measurement (current Iin with the voltage divider producing Vin) of the current supplied from the output voltage (when the horizontal switch is on the inductor and capacitor are charged with the Iin current sent to the load RL, therefore during the one time of said switch Iin and Iout are the same/proportional). (For example; Par. 49-54 and 57-63)  
	Regarding Claim 34, Cheng teaches (Figures 6, 8 and 10-11) wherein the emulated output current value (from 66)  more closely tracks a magnitude of the supplied current during the second duration of time (D=0), than the measurements of the supplied current (see fig. 10 which show number 4 being a better estimated signal than the others 1-2) track the magnitude of the supplied current (See fig. 8b and 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2011/0316508 in view of Sreenivas et al. US 8692535.
	Regarding Claims 11 and 24, Cheng teaches (Figures 6, 8 and 10-11) wherein the emulated current output value (from 66) is a more accurate representation of the amount of current supplied from the output voltage to the load than the actual measurements of the supplied current obtained during the second time duration (See figs. 8 and 10-11).
	Cheng does not teach an analog-to-digital converter operative to produce the actual measurements of the supplied current.
	Sreenivas teaches (Figure 2) an analog-to-digital converter (at 210) operative to produce the actual measurements of the supplied current (IL). (For example; Col. 7 lines 35-46)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Cheng to include an analog-to-digital converter operative to produce the actual measurements of the supplied current, as taught by Kasai to improve value of the sense signal. 

Claims 28-29 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. US 2011/0316508 in view of Shao US 9219414.
	Regarding Claim 28, Cheng teaches (Figures 6, 8 and 10-11) the apparatus of claim 14. (For Example: Par. 18-22 and 28-32)
	Cheng does not teach a system comprising: a circuit substrate; the apparatus coupled to the circuit substrate ; and wherein the load is coupled to the substrate.
Shao teaches (Figure 1 and 5-6) a system (fig. 1) comprising: a circuit substrate; the apparatus (100) coupled to the circuit substrate(IC); and wherein the load (104) is coupled to the substrate. (For Example: Col. 6 lines 60-67 and Col. 7 lines1-2 )
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Cheng to include a system comprising: a circuit substrate; the apparatus coupled to the circuit substrate; and wherein the load is coupled to the substrate, as taught by Shao to provide better connection between the elements. 
	Regarding Claim29, Cheng teaches (Figures 6, 8 and 10-11) the apparatus of claim 14. (For Example: Par. 18-22 and 28-32)
	Cheng does not teach a method comprising: receiving a circuit substrate; and coupling the apparatus.
Shao teaches (Figure 1 and 5-6) a method comprising: receiving a circuit substrate (IC); and coupling the apparatus (100). (For Example: Col. 6 lines 60-67 and Col. 7 lines1-2 ) (Examiner’s Note: If this is a manufacturing method a restriction of the claim will be done in the future if not examination of the claims will be done with the application.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Cheng to include a method comprising: receiving a circuit substrate; and coupling the apparatus, as taught by Shao to provide better connection between the elements. 
	Regarding Claim 32, Cheng teaches (Figures 6, 8 and 10-11) the apparatus of claim 14. (For Example: Par. 18-22 and 28-32)
	Cheng does not teach during the second time duration, produce the next sample of the emulated output current value based at least in part on a sample measurement of the current supplied from the output voltage.
Shao teaches (Figure 1 and 5-6) during the second time duration (on or off time of 106), produce the next sample of the emulated output current value (at 314) based at least in part on a sample measurement of the current supplied from the output voltage (Ip). (For Example: Col. 6 lines 60-67, Col. 7 lines1-2 and Col. 8 ) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Cheng to include during the second time duration, produce the next sample of the emulated output current value based at least in part on a sample measurement of the current supplied from the output voltage, as taught by Shao to provide better connection between the elements. 
Claims 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. US 2011/0316508 in view of Yan et al.  US 2014/0292300.
	Regarding Claim 33, Cheng teaches (Figures 6, 8 and 10-11) the apparatus as in claim 14.
	Chen does not teach wherein the compensator is further operative to produce the adjustments for the first time duration based on a difference between a filtered adjustment signal derived from the emulated output current value and the measurements of the supplied current.
Yang teaches (Figure 13) wherein the compensator (Comparison) is further operative to produce the adjustments for the first time duration (on or off time of the power switch) based on a difference between a filtered adjustment signal derived from the emulated output current value (Vcal) and the measurements of the supplied current (Vsen). (For example; Par. 60-62)  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Cheng to include wherein the compensator is further operative to produce the adjustments for the first time duration based on a difference between a filtered adjustment signal derived from the emulated output current value and the measurements of the supplied current, as taught by Yang to provide optimally short settling time after load transients. 
Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. US 2011/0316508 in view of Mao et al.  US 20150366010.
	Regarding Claim 35, Cheng teaches (Figures 6, 8 and 10-11) the apparatus as in claim 14.
	Chen does not teach wherein the second duration of time corresponds to a change in a magnitude of the output voltage as a result of a change in current consumption by the load.
Mao teaches (Figures 3-6) wherein the second duration of time (with a transient) corresponds to a change in a magnitude of the output voltage (transient) as a result of a change in current consumption by the load (par. 57 ). (For example; Par. 51-62 and 71-76)  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Cheng to include w wherein the second duration of time corresponds to a change in a magnitude of the output voltage as a result of a change in current consumption by the load, as taught by Mao to provide a more stable output signal and reduce unwanted ripple. 
Regarding Claim 36, Cheng teaches (Figures 6, 8 and 10-11) wherein the compensator (Mux and adder)  is further operative to: disable the adjustments to the emulated output current value (from 66) during the second duration of time (D0); and wherein the controller is operative to, during the second duration of time, convert an input voltage (Vin) into the output voltage (Vout) via control of switches in a power converter. (For example; Par. 49-54 and 57-63)  
	Chen does not teach  disable the adjustments to the emulated output current value during the second duration of time in response to detecting a transient current consumption condition by the load.
Mao teaches (Figures 3-6) disable (when the RCF is 0 or reaches zero) the adjustments to the emulated output current value during the second duration (fig. 5, 530, 531, 533, 535 and 545) of time in response to detecting a transient current (par. 57) consumption condition by the load. (For example; Par. 51-62 and 71-76)  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Cheng to include  disable the adjustments to the emulated output current value during the second duration of time in response to detecting a transient current consumption condition by the load, as taught by Mao to provide a more stable output signal and reduce unwanted ripple.



Allowable Subject Matter
Claims 2-3, 15-16 and 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
	Claim 2 and 15; prior art of record fails to disclose either by itself or in combination:  “…wherein the compensator is further operative to: disable the adjustments to the emulated output current value in response to detecting a trigger condition in which the load powered by the output voltage experiences a transient current consumption condition.”
	Claim 3 and 16; prior art of record fails to disclose either by itself or in combination:  “… further comprising: a monitor resource operative to monitor a frequency of controlling operation of the power converter that produces the output voltage; and wherein the compensator is further operative to: disable the adjustments to the emulated output current value in response to detecting a change in the frequency.”
	Claim 37; prior art of record fails to disclose either by itself or in combination:  “… wherein the emulator is operative to, during the first duration of time, produce a next sample of the emulated output current value based on: i) a previous sample of the emulated output current value, ii) a first measurement of the supplied current produced by the emulator, and iii) a first adjustment value derived at least in part from the previous sample of the emulated output current value.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record. None of the reference teach remove or prevent the adjustment when the transient condition happens or due to the frequency.

Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive
	Applicant argued that “Contrary to the assertion set forth in the office action, there is no indication that Cheng adjusts the inductor current ramp signal based on any measurements in a manner as recited by the claimed invention.” However, the examiner is entitled to the broadest reasonable interpretation. In this case, Chen teaches, when the horizontal switch is on the inductor and capacitor are charged with the Iin current sent to the load RL, therefore during the one time of said switch currents Iin and Iout are the same/proportional making the Iin a sensed proportional current to Iout during said time. The voltage Vin is used for compensation purposes at circuitry 66 and taken as a sensed signal through a voltage divider then Vin is proportional to Iin which is proportional to Iout during the on time of the horizontal switch. Since, there is no requirement of the claims for a direct sensing  or a sensor place in the output terminal, the measurement can be taken indirectly and still be actual measurements. Therefore, the claim limitations are met by the prior art.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838